JONES, Justice
(concurring specially).
I agree with the opinion; I write separately to emphasize that the only claim submitted to the jury was based on Southern United Life Insurance Company’s alleged breach of the contract of insurance. The merger doctrine applies to actions ex contractu. There is no claim for misrepresentation or legal fraud. See 10A Ala. Digest Fraud Key No. 31, for cases to the effect that the doctrine of merger does not apply to claims for fraud in the procurement of a contract.